 

 
KRONOS  Internal Memorandum








DATE:                       January 14, 2008


TO:                             Harold C. Simmons


FROM:                       Lawrence A. Wigdor


SUBJECT:                                 Consultancy Agreement Amendment




The Consultancy Agreement with Lawrence A. Wigdor dated July 14, 2003 and
Amended on February 13, 2004 and January 27, 2006 is further amended as follows:


·  
The December 31, 2008 date is changed to December 31, 2010, wherever it appears.

 
·  
The minimum annual bonus is changed to read as follows:  The minimum annual
bonus for any calendar year will be no less than 75% of the prior year’s annual
bonus.  For any year in which less than a full year is worked the minimum bonus
will be prorated based on the percentage of the year worked.

 


All other terms and conditions remain as in the amended Agreement of February
13, 2004.










Approved:/s/ Harold C.
Simmons                                                                           
Date:01/14/08                                         
                    Harold C. Simmons


